Per Curiam.
Respondent was admitted to practice by this Court in 1998. He was subsequently admitted in Delaware in 2009, where he maintains an office for the practice of law.
By order dated May 21, 2012, the Supreme Court of Delaware publically reprimanded respondent after finding that he engaged in professional misconduct that, among other things, reflected adversely on his honesty, trustworthiness or fitness as a lawyer when he falsely reported a hostage situation during a 911 call, which report precipitated a predictable police response.
As a result of the discipline imposed in Delaware, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Having heard respondent in mitigation, we conclude that he has failed to establish any of the available defenses to the imposition of such discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
We further conclude that, under the circumstances presented and in the interest of justice, respondent should be censured in this state.
Mercure, J.P., Rose, Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.